DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/16/2022 has been entered. Claims 1, 3, and 5-6 were amended, and claims 4 and 7-9 were canceled. Claims 1-3 and 5-6 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 11/29/2021. 

Allowable Subject Matter
Claims 1-3 and 5-6 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was rejected under 103 over Zheng in view of Call and Lad. However, the prior art fails taken alone or in combination fails to disclose, teach, or suggest claim 1 as amended to include “in response to determining that the user is the registered user, execute a settlement process based on the settlement information of the registered user, and send a first signal to the vehicle to open the restraint unit, and in response to determining that the user is not the registered user, send a second signal to the vehicle to restrain boarding of the user using the restraint unit” in the context of the claim as a whole.
Claims 2-3 and 5 
Claim 6 contain similar limitations to those of claim 1; therefore, allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665